Exhibit 10.1
 
NON-RECOURSE PROMISSORY NOTE
 

$135,494.14  Houston, Texas  Date: February 12, 2015

 
The undersigned, Ananda Holding, LLC, a Texas limited liability company
(hereinafter called "Maker"), whose address for the purposes of this Note is
3014 McCulloch Circle, Houston, Texas 77056, for value received, without grace,
in the manner, on the dates and in the amounts herein stipulated, promises to
pay to the order of Richard J. Church (hereinafter called "Payee"), at Payee's
address of 3014 McCulloch Circle, Houston, Texas 77056,  or at such other place
or address as Payee may hereafter designate, the sum of ONE HUNDRED THIRTY-FIVE
THOUSAND FOUR HUNDRED NINETY-FOUR DOLLARS AND FOURTEEN CENTS ($135,494.14), in
lawful money of the United States of America, with interest at the rate herein
specified.


Notwithstanding anything to the contrary stated herein, Payee agrees that for
payment of this Note it will look solely to the Collateral (as defined below) or
such other collateral, if any, it may now or hereafter be given to secure the
payment of this Note, and no other assets of Maker shall be subject to levy,
execution or other enforcement procedure for the satisfaction of the remedies of
Payee, or for any payment required to be made under this Note.


The unpaid principal balance from time to time outstanding hereunder shall bear
interest from and after the date hereof until such balance is paid in full at a
fixed rate per month equal to FORTY-EIGHT ONE-HUNDREDTHS OF ONE PERCENT
(0.0048%).


Except as otherwise provided herein, the entire outstanding principal amount of
and accrued interest on this Note shall be due and payable on but not before
February 12, 2016 (the “Maturity Date”), the first annual anniversary of the
date of this Note.  Notwithstanding anything else contained herein, on or prior
to the Maturity Date, Maker may elect to fully satisfy the outstanding principal
amount of and accrued interest on this Note by transferring to Payee the 400
units of membership interest in Ananda Investments, LLC, a Texas limited
liability company, now or soon to be owned by Maker (such 400 units are referred
to hereinafter as the "Interest")   and this Note shall thereafter be null and
void and without recourse to Payee.    In addition to the preceding, at any time
within 60 days prior to the Maturity Date, Payee may notify Maker that Payee
elects to be paid on the Maturity Date all of the outstanding principal amount
of and accrued interest on this Note by the transfer of the Interest, in which
case Make shall transfer to Payee on the Maturity Date the Interest in lieu of
making a cash payment and this Note shall thereafter be null and void and
without recourse to Payee.


Whenever Maker receives any distributions on the Interest, Maker shall remit to
Payee the full amount of such distributions as mandatory prepayments on this
Note. Other than for the foregoing and for the earlier repayment of this Note by
a transfer of the Interest as provided in the preceding paragraph, the principal
amount of this Note and the accrued interest thereon may not be prepaid without
the express written consent of Payee.


If Maker fails to pay timely any payment provided for herein, thereupon Payee
may elect to accelerate all indebtedness hereunder, and upon acceleration the
unpaid balance of this Note plus all unpaid accrued interest shall become
immediately due and payable without notice or demand for payment.
 
 
1

--------------------------------------------------------------------------------

 


If this Note is not timely paid at maturity and said Note is placed in the hands
of an attorney for collection or if collection by suit or through the probate
court, bankruptcy court, or by any other legal or judicial proceeding is sought,
Maker agrees to pay all expenses incurred, including reasonable attorneys' fees,
all of which shall become a part of the principal hereof.


Maker and each and all other liable parties expressly and specifically, (i)
severally waive grace, presentment for payment, demand for payment, notice of
intent to accelerate and notice of acceleration, notice of dishonor, protest and
notice of protest, notice of nonpayment, and any and all other notices, the
filing of suit and diligence in collecting this Note or enforcing any of the
security herefor, (ii) severally agree to any substitution, subordination,
exchange or release of any security held for the payment of this Note or any
other obligation to Payee and release of any party primarily or secondarily
liable hereon, (iii) severally agree that Payee shall not be required first to
institute suit or exhaust Payee's remedies hereon against Maker or other parties
liable hereon or to enforce Payee's rights against them or any security herefor
in order to enforce payment of this Note by any of them, and (iv) severally
agree to any extension or postponement of time of payment of this Note and to
any other indulgence with respect hereto without notice thereof to any of them.


The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or such
circumstances and no other provision of this Note shall be affected thereby.


Maker represents and warrants to Payee and all other holders of this Note that
all loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose and not primarily for personal, family,
household or agricultural use.


THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


It is the intention of Maker and Payee to conform strictly to applicable usury
laws.  Accordingly, notwithstanding any provision to the contrary in this Note,
the aggregate of all interest and any other charges or consideration
constituting interest under applicable usury law that is taken, reserved,
contracted for, charged or received under this Note or otherwise in connection
with this loan transaction shall under no circumstances exceed the maximum
amount of interest allowed by the usury law applicable to this loan transaction
(the “Maximum Rate”).  If any excess interest charge or consideration in such
respect is taken, reserved, contracted for, charged, received or provided for,
or shall be adjudicated to be so taken, reserved, contracted for, charged,
received or provided for, in this Note, whether by the terms of this Note or
because the maturity of the indebtedness evidenced by this Note is accelerated
for any reason, or in the event of any required or
 
 
2

--------------------------------------------------------------------------------

 
 
permitted prepayment, then in any such event (a) the provisions of this
paragraph shall govern and control, (b) neither Maker nor Maker's heirs,
executors, administrators, legal representatives, successors or assigns or any
other liable party shall be obligated to pay the amount of such interest to the
extent that it is in excess of the Maximum Rate, (c) any excess shall be deemed
a mistake and cancelled automatically and, if theretofore paid, shall be
credited on this Note by the holder hereof (or if this Note shall have been paid
in full, refunded to Maker) and (d) the effective rate of interest shall be
automatically subject to reduction to the Maximum Rate allowed as the usury law
may now or hereafter be construed by courts of appropriate
jurisdiction.  Without limiting the foregoing, all calculations of the rate of
interest taken, reserved, contracted for, charged, received or provided for
under this Note which are made for the purpose of determining whether the
interest rate exceeds the Maximum Rate shall be made, to the extent allowed by
law, by amortizing, prorating, allocating and spreading in equal parts during
the period of the full stated term of the loan evidenced hereby, all interest at
any time taken, reserved, contracted for, charged, received or provided for
under this Note.


This Note is secured by a pledge of and a security interest in the Interest
granted pursuant to that certain Pledge and Security Agreement of even date
herewith executed by Maker in favor of Payee (the “Pledge Agreement”), as more
particularly described in the Pledge Agreement.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


IN WITNESS HEREOF, the undersigned has set his hand hereunto effective as of the
first date written above.


ANANDA HOLDING, LLC,
a Texas limited liability
company                                                                


By:_/s/Richard J. Church
Richard J. Church, President

 
3

--------------------------------------------------------------------------------

 
